Name: 93/589/EEC: Commission Decision of 28 October 1993 fixing an indicative allocation between Member States of the commitment appropriations of the Structural Funds and the financial instrument for fisheries guidance (FIFG) under Objective 1, as defined in Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  cooperation policy;  EU finance;  fisheries
 Date Published: 1993-11-13

 Avis juridique important|31993D058993/589/EEC: Commission Decision of 28 October 1993 fixing an indicative allocation between Member States of the commitment appropriations of the Structural Funds and the financial instrument for fisheries guidance (FIFG) under Objective 1, as defined in Council Regulation (EEC) No 2052/88 Official Journal L 280 , 13/11/1993 P. 0030 - 0032 Finnish special edition: Chapter 14 Volume 1 P. 0048 Swedish special edition: Chapter 14 Volume 1 P. 0048 COMMISSION DECISION of 28 October 1993 fixing an indicative allocation between Member States of the commitment appropriations of the Structural Funds and the financial instrument for fisheries guidance (FIFG) under Objective 1, as defined in Council Regulation (EEC) No 2052/88(93/589/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as amended by Regulation (EEC) No 2081/93 (2), and in particular Article 12 (4) thereof, Whereas Article 12 (2) of Regulation (EEC) No 2052/88 stipulates that a considerable proportion of budgetary resources is to be concentrated on the regions whose development is lagging behind which are covered by Objective 1 and that the resources available for commitment in respect of these regions are to amount to ECU 96 346 million at 1992 prices for the period 1994 to 1999; Whereas Regulation (EEC) No 792/93 establishing a cohesion financial instrument (3) was adopted by the Council on 30 March 1993; Whereas Regulation (EEC) No 792/93 makes provision for a Community financial contribution to projects in four Member States, namely Greece, Spain, Ireland and Portugal; Whereas Article 12 (3) of Regulation (EEC) No 2052/88 stipulates that for the four Member States covered by the cohesion financial instrument the increase in commitment appropriations for the Structural Funds must permit a doubling of commitments in real terms under Objective 1 and the cohesion financial instrument between 1992 and 1999; Whereas the European Council at its meeting in Edinburgh on 11 and 12 December 1992 concluded that this doubling amounted to some ECU 85 billion during the period 1993 to 1999 for the said four Member States; Whereas, consequently, the commitment appropriations to be drawn from the Structural Funds and the financial instrument for fisheries guidance for the said four Member States in the period 1994 to 1999, leaving aside 1993 and the contribution of the cohesion financial instrument, are to amount to some ECU 61 505 million; Whereas the first subparagraph of Article 12 (4) of Regulation (EEC) No 2081/93 specifies that the Commission shall, using transparent procedures, make indicative allocations by Member State for each of Objectives 1 to 4 and 5 (b) of the Structural Fund commitment appropriations taking full account, as in the past, of the objective criteria of national prosperity, regional prosperity, population of the regions and the relative severity of structural problems, including levels of unemployment and, under the appropriate Objectives, the development needs of rural areas; whereas these criteria are to be appropriately weighted in the allocation of resources; Whereas Article 12 (5) of Regulation (EEC) No 2052/88 stipulates that for the period 1994 to 1999, 9 % of the commitment appropriations from the Structural Funds shall be devoted to funding assistance undertaken on the initiative of the Commission in accordance with Article 5 (5) of that Regulation; Whereas Article 11 of Council Regulation (EEC) No 4253/88 (4), as amended by Regulation (EEC) No 2082/93 (5), stipulates that a limited part of the appropriations available for Community initiatives under Objectives 1, 2 and 5 (b) may cover areas other than those referred to in Articles 8, 9 and 11a of Regulation (EEC) No 2052/88; Whereas such appropriations may not have the effect of reducing the amounts allocated under Article 12 (2) of Regulation (EEC) No 2052/88 to the regions eligible under Objective 1; Whereas it is therefore appropriate to set aside less than 9 % of Objective 1 resources for Community initiatives; Whereas, therefore, the indicative allocation of resources by Member State in the Objective 1 Community support frameworks, expressed in 1994 prices, should amount to ECU 93,81 billion, comprising ECU 59,88 billion for the four Member States covered by the cohesion financial instrument and ECU 33,93 billion for the other regions eligible under Objective 1, HAS ADOPTED THIS DECISION: Article 1 The indicative allocation between Member States pursuant to the first subparagraph of Article 12 (4) of Regulation (EEC) No 2052/88 in respect of the resources to be devoted to the Community support frameworks for Objective 1 as defined in the said Regulation shall be as set out in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 October 1993. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 193, 31. 7. 1993, p. 5. (3) OJ No L 79, 1. 4. 1993, p. 74. (4) OJ No L 374, 31. 12. 1988, p. 1. (5) OJ No L 193, 31. 7. 1993, p. 20. ANNEX INDICATIVE ALLOCATION BETWEEN MEMBER STATES OF THE COMMITMENT APPROPRIATIONS OF THE STRUCTURAL FUNDS AND THE FINANCIAL INSTRUMENT FOR FISHERIES GUIDANCE (FIFG) IN RESPECT OF THE OBJECTIVE 1 COMMUNITY SUPPORT FRAMEWORKS 1994 to 1999 (in ECU billion, at 1994 prices) "" ID="01">Greece> ID="02">13,98"> ID="01">Spain> ID="02">26,30"> ID="01">Ireland> ID="02">5,62"> ID="01">Portugal> ID="02">13,98 "> ID="01">Total > ID="02">59,88 "> "" ID="01">Belgium> ID="02">0,73"> ID="01">Germany> ID="02">13,64"> ID="01">France> ID="02">2,19"> ID="01">Italy> ID="02">14,86"> ID="01">The Netherlands> ID="02">0,15"> ID="01">United Kingdom> ID="02">2,36 "> ID="01">Total > ID="02">33,93 ">